Citation Nr: 1802539	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected lumbar intervertebral disc syndrome with degenerative arthritis, currently rated 10 percent prior to June 2, 2014, and 20 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This decision continued a 10 percent rating for the low back disability, which was then characterized as degenerative disc disease (DDD) of the lumbosacral spine.  

During the pendency of the appeal, a September 2014 rating decision granted the Veteran an increased rating of 20 percent, effective June 2, 2014, for his low back disability, which was recharacterized as lumbar intervertebral disc syndrome (IVDS) with degenerative arthritis.  

The Veteran testified before a different Veterans Law Judge during a September 2015 hearing.  A transcript of that hearing is associated with the claims file.  The Veteran was sent a letter in December 2016 informing him that the Veterans Law Judge who presided over his hearing was no longer able to participate in a decision on his appeal.  The Veteran responded to the letter, indicating that he did not desire another hearing.  He requested that the Board make a determination based on the evidence of record.  

This case was previously before the Board in June 2015 and May 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.



FINDING OF FACT

The Veteran's service-connected IVDS with degenerative arthritis is manifested by pain with muscle spasm productive of guarding severe enough to lead to an abnormal gait.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for service-connected IVDS with degenerative arthritis has been met for the entire rating period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a higher rating for his back disability, as his symptoms are worse than those contemplated by the currently assigned ratings.  The June 2011 rating decision on appeal stemmed from a claim for an increased rating that was received on April 19, 2010.  As such, the rating period on appeal for consideration is from April 18, 2009.

At a June 2010 VA examination, the Veteran reported his low back pain has progressively gotten worse since diagnosed in 1999 with a back disability.  The Veteran reported to the examiner that he received physical therapy and a steroid injection before this examination, and also treats his pain with Aleve or ibuprofen.  Also, the Veteran indicated that bending, twisting, sitting and standing all lead to the onset of low back pain.  The Veteran reported these episodes of back pain can last for a few weeks and described the pain as moderate with radiation of pain into both hips with pain 1 to 6 days per week.  The examiner noted a normal gait, no ankylosis, no guarding, no pain with motion, and no weakness.  The examiner did note localized tenderness.

Upon physical examination, the examiner recorded thoracolumbar spine range of motion (ROM) as follows:  flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees each, right and left lateral rotation to 30 degrees each.  The examiner noted no objective evidence of pain on active ROM.  After anterior and lateral views of the lumbar spine were obtained the examiner diagnosed mild degenerative disc disease (DDD) of L4-L5 and L5-S1 with no acute compression fracture or spondylolisthesis.  This examination does not address the issue of flare-ups in regard to the Veteran's back.  

At a June 2014 VA examination, the Veteran was diagnosed with a lumbosacral strain, degenerative arthritis of the spine and IVDS.  The Veteran reported that his back pain is persistent and aggravated by bending over.  He treats this pain with the application of heat, rest and oral pain medication.  The Veteran reported that pain causes him difficulty with walking.  The Veteran further reported that back pain is generally "achy" and a 2-3 out of 10 in pain level and exertion of the back can lead to a pain level of 5-6 out 10.  The examiner noted functional impairment and limitation of ROM based on the following:  less movement than normal; weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and lack of endurance.  The examiner reported moderate pain on palpation of the lumbar spine.  The examiner also noted muscle spasms and guarding in the lumbar spine that causes an abnormal gait, but no ankylosis of the spine.  The examiner noted that IVDS caused the Veteran incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  The Veteran reported using a cane regularly to assist with movement.  

Upon physical examination, the examiner recorded thoracolumbar spine ROM as follows:  forward flexion to 60 degrees with painful motion at 50 degrees, extension to 15 degrees with painful motion at 10 degrees, right lateral flexion to 20 degrees with painful motion at 15 degrees, left lateral flexion to 25 degrees with painful motion at 20 degrees, right lateral rotation to 25 degrees with painful motion at 20 degrees, left lateral rotation to 30 degrees with painful motion to 25 degrees.  The examiner reported that the Veteran was unable to perform ROM testing after repetition because of significant exacerbation of back pain.  The examiner also noted imaging studies documenting arthritis.  The examiner further reported that the Veteran experiences 2 to 3 episodes per week of post-exertional exacerbation of back pain leading to rest and the use of oral pain medication.  The examiner also reported that ROM of the back is self-perceived by the Veteran to be significantly impaired with repetitive use, but actual measurement of this is impossible without resorting to speculation.  The examiner further reported in an August 2014 addendum opinion the Veteran was not evaluated during an episode of post exertional flare-up of his back condition.  The examiner remarked that the Veteran's medical history and physical examination corroborate that there has been significant worsening of his medical condition over the past four years with an increase of the level of severity of back pain, progression of weakness, impairment of endurance, and progressive loss of motion of trunk with concurrent signs of bilateral lumbar radiculopathies.  The examiner noted significant ambulatory difficulty associated with these symptoms and opines that significant improvement of the back condition is considered to be poor for the Veteran, even if he were to have surgery.  

At a June 2017 VA examination, the Veteran was once again diagnosed with a lumbosacral strain, degenerative arthritis of the spine, and IVDS.  The Veteran reported that his symptoms became increasingly worse in 2010-2011 because he became "chair bound" because of back pain.  The examiner noted the Veteran's condition has progressed and current symptoms include constant progressive pain that radiates bilaterally down his legs into his feet, including muscle aches.  The Veteran reports flare-ups of the thoracolumbar spine causing constant pain and aches, making it impossible for the Veteran to stand up straight or bend.  Certain movements cause the Veteran to fall to the floor in pain.  This causes functional loss and impairment that impacts the Veteran in standing, sitting, walking, laying down, squatting and bending.  

Upon physical examination, the examiner recorded thoracolumbar spine range of motion (ROM) as follows:  flexion to 80 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees each, right and left lateral rotation to 30 degrees each.  The examiner noted pain on all ROM and decreased ROM lead to functional loss.  The examiner reported that the examination was conducted during a flare up and the Veteran's functional ability was significantly limited by pain, weakness, fatigability and incoordination.  The examiner noted that there was no evidence of localized tenderness or pain on palpation of the thoracolumbar spine.  The examiner also noted no muscle spasm or guarding and no ankylosis.  The examiner reported additional factors contributing to the disability included:  less movement than normal; weakened movement; instability of station; disturbance of locomotion; interference with sitting; and interference with standing.  The examiner noted that the Veteran had acute signs and symptoms due to IVDS that lead to episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  The Veteran reported that he goes to the chiropractor and gets put on bed rest when he has a flare up.  The Veteran uses a cane regularly and crutches occasionally as assistive devices to assist with locomotion.  The examiner noted the functional impact of the Veteran's IVDS and degenerative arthritis includes constant pain impacting his ability to sit, stand, walk, run, bend and squat.  The Veteran's IVDS impacts his activities of daily living, wakes him up from sleep and prevents him from sleeping for multiple nights.  The examiner noted that there has been a progression of the Veteran's IVDS and degenerative arthritis.  

At an October 2011 medical appointment, the Veteran reported that he was walking with a limp because he twisted his back the week before this examination.  The Veteran also reported that he suffers chronic back pain with occasional flare ups.  

At an October 2012 medical appointment, the veteran reported moderate chronic low back pain.  

A March 2013 radiology report shows the Veteran was diagnosed with multilevel degenerative disc disease that is most prominent at L4-L5.  It also notes mild spinal stenosis in this area of the back.  

At an October 2015 medical appointment, the Veteran reported that he was still experiencing lower back pain.   

At a February 2016 medical appointment, the Veteran reported that he was having problems with pain in his back and he was taking naproxen, but he felt that it was not really helping him.  The Veteran also advised the examiner that he was seeing a chiropractor for the relief of pain in his back and said that it was helping.  

At an August 2016 medical appointment, the Veteran reported using naproxen as needed to treat his low back pain.  The Veteran had received a prescription for tramadol at an earlier appointment but told the examiner he had not used any.  The Veteran received two steroid injections in his spine at this appointment.  The Veteran's pain score was recorded as 4 or higher at the examination.  

At a February 2017 medical appointment, the Veteran denied needing additional intervention for back pain at that time, rating his low back pain as a 3.  Pain treatment was the use of naproxen.  

At the September 2015 Videoconference Hearing, the Veteran testified that he attends chiropractor appointments, physical therapy, and uses medications to treat his back pain.  He does not know why the flare ups occur and further testified that he has limited his activities to try to prevent them, even avoiding activities like picking up items or lifting things.  The Veteran testified that on a good day his back pain is generally 3 out of 10 and during a flare up it is a 9 or 10 out of 10.  During flare ups the pain radiates through his hip and down his leg, making it very difficult to sit or stand.  The Veteran can only receive relief by lying down.  The Veteran reports his leg and foot get very painful during flare ups and is very sensitive to touch.  The Veteran testified that bending and reaching over his head are difficult and impossible during a flare up.  The Veteran also testified that the back pain causes him difficulty walking and it is easy for him to trip if he wears the wrong type of shoe because he drags his legs while walking.  The Veteran testified that he was diagnosed with stenosis in May of 2011 and received his first steroid injection in June 2011.  The Veteran reported the steroid injection helped improve the level of pain he experienced.  At the hearing, the Veteran testified that during the June 2010 VA examination he was having a good day and had fewer symptoms than normal.  The Veteran also testified that he was incapacitated for six weeks starting in August 2010.  During the course of the hearing the Veteran recited most of his timeline outlining his back flare ups.  In summation, the Veteran testified to a total of 17 weeks being incapacitated in 2011, 14 weeks in 2013, and 14 weeks in 2014.  The Veteran also submitted two photographs at the hearing.  The photographs were described as showing that the Veteran was unable to stand straight.  The Veteran explained he gets stuck in this position when a flare up begins and gradually it will get worse until he is totally hunched over.  The Veteran reported that he missed only 2 or 3 days of work in 2015 because of flare ups and that he was incapacitated for 1 week in 2015.  The Veteran reported that he was unemployed from 2009 thru 2013.   

The Veteran submitted a letter in October 2015, which contains a brief history or timeline of the Veteran's experience with his low back pain.  The Veteran reports that before August of 2010 his back pain would flare up 4 to 6 times per year, lasting 3 to 14 days.  During these flare ups the pain level would go from his daily 3 to 4 out of 10 to a 9 or 10 out of 10.  The Veteran reports needing assistance walking and standing during these flare ups.  The Veteran also reported that these flare ups would make it difficult for him to sleep.  The Veteran reported one flare up lasted for approximately 4 to 6 weeks after starting in August 2010.  This led the Veteran to start physical therapy in December 2010 to strengthen his back.  The Veteran also reported a flare up in January 2011 that led him to use 2 canes because of the need for support when walking.  The Veteran reported he attempted physical therapy during this flare up in February of 2011 but the pain was still so bad that he was unable to perform the therapy.  

The Veteran's back disability is currently rated under Diagnostic Code 5243, which pertains to IVDS.  Under Diagnostic Code 5243, IVDS, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate ratings of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  

The relevant criteria of the General Rating Formula are as follows:  A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.   A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine (2017).  

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2017). 

The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca v. Brown, 8 Vet. App. 202 (1995), must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered. However, the provisions of 38 C.F.R. §§4.40 and 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Thus, the Veteran is entitled to a 20 percent rating for the degenerative arthritis of his lower back with IVDS for the entire period on appeal.  In this regard, the Board notes that at the June 2014 VA examination, the forward flexion of the Veteran's spine was reduced to 60 degrees.  The examiner also reported the presence of guarding and muscle spasm severe enough to result in an abnormal gait.  Therefore, a rating of 20 percent was established by the Agency of Original Jurisdiction (AOJ) effective June 2, 2014, based on limited motion of the spine, guarding and spasm causing difficulty walking, pain on movement, and the presence of IVDS.  The Veteran testified at his hearing that he experienced painful flare ups beginning in August 2010.  The Veteran's June 2010 VA examination showed thoracolumbar spine ROM flexion to 90 degrees and diagnosed mild degenerative disc disease.  However, the Veteran did testify at his hearing that the June 2010 examination was not representative of his back condition and that he was having a good day on that day.  The June 2014 examination shows the Veteran suffers functional impairment including pain on movement.  More significantly, the examiner noted muscle spasm and guarding that affected the Veteran's gait.  The Veteran is experiencing significant ambulatory difficulty and back pain has increased leading to weakness with loss of motion.  The examiner measured forward flexion to 60 degrees with painful motion at 50 degrees.  The Veteran reports these flare ups caused his pain to go to 10 out 10.  The Veteran reported numerous flare ups through 2015.  The June 2017 VA examination shows limited motion and the Veteran's IVDS and degenerative arthritis affects the Veteran's ability to sit, walk, run, bend and squat.  At this examination the Veteran reported using a cane regularly and crutches occasionally to assist with walking.  As early as an October 2011 medical appointment the Veteran reported that he was walking with a limp because of twisting his back.  The Veteran's disability more closely approximates a 20 percent disability rating.  Therefore, the Board finds that the 20 rating should be extended to cover the period before June 2, 2014.  A 20 percent disability rating, but not higher, since June 2, 2014, will remain in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5243.  There is no evidence of prescribe bed rest for the flare ups the Veteran reports and the June 2017 examination reports IVDS symptoms that led to episodes of bed rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  The Veteran should be considered at a 20 percent rating under the General Rating Formula of the Spine because of muscle spasm and guarding that has affected the Veteran's gait.

Consideration has been given to assigning a higher rating.  However, the evidence does not show that the Veteran has ankylosis of the entire thoracolumbar spine, forward flexion less than 30 degrees or incapacitating episodes of IVDS having a total duration of 4 weeks but less than 6 weeks during the past 12 months.  The Veteran's symptoms are currently contemplated by the assigned 20 percent rating, and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243 (2017).

Further, the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2017).  Also, the Veteran's painful motion and functional loss was accounted for by the examiners.  Although there is some limitation of forward flexion of the thoracolumbar spine, even considering additional limitations of motion and function due to orthopedic factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), forward flexion is not limited to 30 degrees or less, and there is not complete ankylosis of the entire thoracolumbar spine.  The Veteran reports that flare ups cause pain and affects his ability to walk, stand, sit, lie, and sleep.  However, the Veteran's flexion testing at the VA examination in June 2017 showed flexion to 80 degrees.  Also, the VA examinations considered the Veteran's IVDS and related incapacitating episodes and they are not considered to be greater than accounted for at the VA examinations.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran has more limitation of motion than that found at his VA examinations, to include during the reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the lower back due to service-connected disability.

Consideration has been given to assigning staged ratings. However, as discussed above, at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a rating of 20 percent, but not higher, for the entire rating period on appeal for service-connected lumbar IVDS and degenerative arthritis is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


